Citation Nr: 1220615	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-25 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to a disability evaluation in excess of 10 percent for post-surgical residuals of internal derangement of the left knee.  

3.  Entitlement to a disability evaluation in excess of 10 percent for chondromalacia of the right knee.  

4.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1972 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a Central Office hearing before the undersigned in February 2012.  A transcript is of record.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that there was initially some confusion as to the issues being appealed.  The Veteran posited a notice of disagreement with the ratings established for his left knee disorders, his spine disorder, and for a "right hand" condition.  A statement of the case (SOC) was issued listing both left knee disorders, a right knee disorder, and the back condition as being the subject of appeal.  The Veteran continued to supply evidence to support his claim, and it is apparent that the listing of a "right hand" disorder in the notice of disagreement was a typographical error (i.e. the Veteran wished to appeal the rating for his service-connected right knee disorder as listed in the SOC).  Additionally, in the substantive appeal to the Board, the Veteran initially reported that he only wished to appeal the ratings assigned for both service-connected left knee disorders; however, at the hearing with the undersigned, it was clarified that the intent was to appeal all the issues set forth in the SOC (i.e. entitlement to higher ratings for both left knee, a right knee, and a back disorder).  Accordingly, these are the four issues that the Board has under its appellate jurisdiction.  

Regarding the merits of the claim, as noted, the Veteran in the current case was afforded a Central Office hearing in February 2012.  In the testimony presented before the Board, he stated that the service-connected conditions on appeal have, in his view, increased in severity since the last VA examination of record.  It was specifically requested that a new, comprehensive VA examination be afforded.  

Regarding the specific allegations of severity for both his left and right knees, the Veteran stated that he wears a brace on the left knee and that he experiences a degree of pain in both joints (with the left being significantly greater).  The Veteran does have a separate rating in effect for the left knee on the basis of instability (post-surgical residuals of derangement), and it has been contended that such a condition is more severe than what is contemplated in the current evaluation (the Veteran stated he has to manipulate his knee joint into place following certain activities).  The Veteran has stated that his left knee will "lock" very frequently, and he also mentioned his belief that his range of motion was more limited in both the back and knees since his last examination of record.  The undersigned, at the hearing, asked the Veteran to approximate the degree of motion impairment he experiences in his knees and back by testifying as to what angle he was able to bend his knees.  The Veteran was rather confused by the regulatory need to show impairment on the basis of degrees of motion, and while the representative offered a vague estimation of roughly 30 to 40 degrees of back motion (flexion), the Veteran stated that he was unsure if this was an adequate assessment.  Regarding the knees, the Veteran showed perplexity as to how range of motion is calculated (he could keep his right knee rested at approximately 90 degrees; however, the left knee was more limited. The Veteran did not perform extension or flexion exercises).  The Veteran offered that he had attempted to have a private clinician conduct a study to support his claims; however, he informed the undersigned that his private doctor would not provide such an analysis.  At this point, the Veteran and his representative confirmed their request for a new VA examination, asserting a belief that such an examination will alleviate confusion as to the range of motion.  As a 30 degree or less limitation was potentially suggested at the hearing for the back, and as such an evaluation would warrant a higher evaluation if present, the Board agrees with the Veteran that clarification is needed before a final determination can be made.  See 38 C.F.R. § 4.76a, Diagnostic Code 5237.  Additionally, with regard to the knees, it is noted that as the Veteran had difficulty estimating the approximate degree of his limited knee motion, that clarification on this matter would also be helpful.  

The Veteran's assertions are, essentially, that he experiences pain, swelling, reduced limitation of motion, "giving way," and "locking" of the left knee.  As for the back, the Veteran alleges experiencing pain, spasms, and an inability to bend forward.  As noted, there was, at the very least, some forward flexion noted at the Central Office hearing, and the Veteran had some degree of movement in his legs (at least for the purposes of resting).  

The VA examination afforded in connection with these claims for an increase was afforded in December 2007.  That is, it is nearly five years old.  The Board recognizes that the date of an examination, in and of itself, is not a sufficient reason for a remand for additional development.  As, however, the Veteran has alleged specific worsening in his range of motion, as he has alleged periodic joint failure associated with effusion, and as he has shown confusion as to how limited his motion is other than to say it is significantly worse than what was reported five years prior, the Board is of the opinion that a new VA examination is warranted.  Indeed, in cases where an increase in rating is sought, the current status of the service-connected disability picture is of paramount importance, and VA has a duty to ensure that the most accurate assessment is present.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the testimony presented and the description of symptoms are potentially suggestive of a worsening since the last VA examination, and the Veteran is unable to articulate the additional degree of impairment in his range of motion in the knees and back on his own.  Additionally, he has asserted a potential increase to his instability in the left knee (an alleged need for "manipulation" of the joint), as well as alluding to potential effusion and "locking."  Crepitus in the left knee has been found historically, and radiographic findings would be particularly helpful in assessing the status of cartilage in both knees (which has required previous surgical intervention).  This and any other necessary testing should be afforded in the report of the new VA examination.  

Furthermore, the Veteran has asserted that he requires routine therapy for his knee disablement, and that he regularly visits VA for injections to lubricate the left knee joint (with several visits for the right knee).  There are clinical records from VA in the claims file; however, the most recent of these appear to be from 2009.  That is, given the Veteran's allegation of ongoing treatment, there appear to be outstanding records which have not, as of yet, been associated with the claims file.  As VA records are deemed constructively part of the file, and as there are potentially relevant records which are not yet associated, prior to any of the development directed by this remand order, all outstanding VA records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all relevant outstanding VA treatment records for the back and knees from 2009 to the present.  Associate these copies with the claims file.  Should no records be found after an exhaustive search, the record should be so annotated.  

2.  Schedule the Veteran for a comprehensive orthopedic examination addressing the severity of service-connected bilateral knee and thoracolumbar spine disabilities.  In this regard, the examiner is asked to conduct thorough range of motion studies (to include a description of where pain, if present, begins, and if there is additional limitation due to repeated exercise), to opine as to if there is cartilaginous dislocation and/or effusion in either knee, to address the severity of instability/subluxation, if present, in either knee (with particular attention to the left knee and the Veteran's assertions of having to manually manipulate the joint), and to note, if present, "locking" and "giving way."  Any incapacitating periods associated with the knee arthritis or degenerative disc disease should be described.  All necessary tests, to include radiographic reports, if warranted, should be conducted and attached to the examination report.  Discussion of whether weakness, excess fatigability, incoordination, or instability is/are present in the knees and back should be included.   A rationale should accompany all conclusions.  

3.  After the above and any additional indicated development, re-adjudicate the issues on appeal.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


